Order denying appellant’s application for compensation for legal services rendered as attorney for trustees appointed in pursuance of a plan for reorganization of the interests of certificate holders in outstanding bonds and mortgages reversed on the law and the facts, without costs, but with disbursements, and motion granted to the extent of providing for compensation in the sum of $100, without costs, but with disbursements. We are of opinion that the services rendered in connection with the foreclosure proceeding were incident to legal proceedings within the meaning of the trust agreement and that the aforesaid sum is reasonable compensation therefor. Lazansky, P. J., Young, Hagarty, Carswell and Davis, JJ., concur.